Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,507,542 to Beistle. Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,507,542 to Beistle in view of Hillen (U.S. Patent 6,697,701). Claims 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,507,542 to Beistle in view of Furman (U.S. Patent Application Publication 2005/0199605).
Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent’s claims read on the generic language of the applications claims claims, or the claims would be obvious in light of Patent’s claims.
The following chart matches the claims of the application to the Patent:
Instant Application 16/714,265
Patent 10507452 to Beistle

1. A method for pairing welding devices comprising: sending a pairing request from a first welding device to a second welding device; receiving, at the first welding device, a response to the pairing request from the second welding device, wherein the second welding device is physically connected to the first welding device, and wherein the response comprises a predetermined change in provision of voltage or current of a welding power output, or welding consumables, or any combination thereof, the predetermined change corresponding to an identification signal that identifies the second welding device through the physical connection between the first welding device and the second welding device; determining, at the first welding device, that the first welding device is physically connected to the second welding device via the physical connection based on the predetermined 

Claims 2-5, 6,7,9-13,15-18
10. A welding system comprising: a first welding device; and a second welding device configured to provide welding power, welding consumables, or any combination thereof to the first welding device; wherein the first welding device is configured to send a pairing request to the second welding device, receive a response to the pairing request from the second welding device, and pair with the second welding device after receiving the response to the pairing request, wherein 


14. A method for pairing welding devices comprising: receiving a pairing request from a first welding device at a second welding device; sending, from the second welding device, a response to the pairing request, wherein the second welding device is physically connected to the first welding device, and wherein the response comprises a pulsed change in one of voltage or current of a welding power output that is provided to the first device, the pulsed change corresponding to an identification signal that identifies the second welding device through the physical connection between the first welding device and the second welding device; determining, at the first welding device, that the first welding device is physically connected to the second welding device via the physical connection based on the pulsed change in the voltage or current of the welding power that identifies the second welding 

Claim 1 of Beistle in view of Hillen (U.S. Patent 6,697,701).  (see rejection of claim 6 below)
7. “welding consumables comprise welding wire”
Claim 1 of Beistle in view of Furman (U.S. Patent Application Publication 2005/0199605). (see rejection of claim 7 below)








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 (and their dependent claims) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“the response comprises a change in welding power” (claims 1 & 16); “data carried by the welding power” (claim 2); “the pairing request comprises a pulsed change in welding power (claim 5); "a second welding device configured to provide welding power, welding consumables, or any combination thereof to the first welding device…the second welding device via the physical connection based on the change in the welding power” (claim 10).  It is unclear if these “welding powers” are the same or different and it is unclear which welding power belongs to which welding device.  It is unclear what the first and/or second welding devices include, and which one (or both) has a welding power connected to it.  Looking at the specification to see how device is used, as the claims recite “a first welding device” and “a second welding device”, the specification describes, in detailing the invention, a welding device 14, but then describes that this is connected with a “welding power unit 12”.  For clarification, it is suggested that applicant amends to, if it is the intent, "a first welding device comprising a first welding power source", for instance, and "a second welding device comprising a second welding 

Claims 1 and 16 recites the limitation "the pairing request or the response" in line 6 of each claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Examiner’s Note:  Although it seems in the prior art, the phrase “pairing" is not used regularly, the terms "linking, synchronizing, coupling, associating” (and similar) are used to describe the relationship between welders that work together.  As well, signals that create such linking, synchronizing, etc. by sending data, and whereby data is returned to verify or control, are recognized as “pairing” signals or “requests”.

Claim(s) 1-5, 7-13, 15, 16, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Furman (U.S. Patent Application Publication 2005/0199605).
(Fig. 1; ¶0003; “communicates … to the associated…”) welding devices comprising sending a pairing request (¶0004 “this condition is sensed by the wire feeder and transmitted…”) from a first welding device to a second welding device (¶0004 “Upon receiving a start signal from the remotely located trigger, the power source is energized to direct power through the electrical cable going directly to the welding gun or torch” or “an electromagnetic signal that is coded in a manner that activates only the receiver on the power source connected to the wire feeder”); receiving, at the first welding device, a response to the pairing request from the second welding device (¶0004 “the wire feeder detects the identification code and sets its transmitter to a code corresponding to the power source code"), wherein the second welding device is physically connected to the first welding device (element 50, ¶0004 connected through “output leads”) and wherein the pairing request or the response comprises a change in welding power, welding consumables, or any combination thereof (¶0004, “power source is energized” or “that activates… the wire feeder); determining, at the first welding device (inherent, it is determined in that it gets feedback, and by communicating, it necessarily must be physically connected), that the first welding device is physically connected to the second welding device based on the change in the welding power (¶0027; In this manner, transmitted signal 132 from transmitter 130 is coded to be accepted only by receiver 140 of a particular power source actually connected to wire feeder); and pairing the first welding device and the second welding device after the first welding device receives the (¶0004, “...sets its transmitter to a code corresponding to the power source code”). 
Regarding claim 2, Furman discloses all the limitations of claim 1, as above, and further discloses a method wherein sending the pairing request from the first welding device to the second welding device comprises sending the pairing request using data carried by welding power (¶0004, “transmitted…through the electrode cable back to the power source…upon receiving a start signal, the power source is energized to direct power through the electrical cable"; the signal is carried by the welding power cable). 
Regarding claim 3, Furman discloses all the limitations of claim 1, as above, and further discloses a method wherein sending the pairing request from the first welding device to the second welding device comprises sending a unique ("unique." Merriam-Webster.com. 2017. https://www.merriam-webster.com (26 March 2017). 1. "sole" or 2b, "distinctively characteristic") identifier of the first welding device to the second welding device (¶0004, when sensed trigger of the welder is closed. This condition is sensed by the wire feeder and transmitted, either electromagnetically (RF) or through the electrode cable back to the power source. The power source is normally off. Upon receiving a start signal from the remotely located trigger, the power source is energized”).
Regarding claim 4, Furman discloses all the limitations of claim 1, as above, and further discloses a method wherein the second welding device is physically connected to the first welding device via a cable (¶0004, through the “electrode cable” 50 which is connected to the source “output" and the wire-feeder “input”).

(¶0021, when activated “sensor 110 creates a coded signal on line 112 indicating that trigger 100 has been closed…[and, also} the output of the voltage control or set knob 120 gives a signal in line 112 …[and] indicates when the weld cycle is started by trigger 100 and the desired arc voltage set by knob 120…[and] this… information is directed to the transceiver 130” thus the pairing request comprises, or results in, a pulsed change in welding power). 
1661463 
Regarding claim 7, Furman discloses all the limitations of claim 1, as above, and further discloses wherein the welding consumables comprise welding wire (¶0004, an electromagnetic signal that is coded in a manner that activates only the receiver on the power source connected to the wire feeder”)

Regarding claim 8, Furman teaches all the limitations of claim 1, as above, is silent regarding a method wherein pairing the first welding device and the second welding device comprises sending an acknowledgment from the first welding device to the second welding device to notify the second welding device that the response was received (¶27, “sets feeder F to have an output code so the feeder F corresponds in coded communication language with power source N; ¶0004, “The set voltage is digitized and transmitted as a signal back to the power source.”).

(closing switch 102 on trigger 100, which activates sensor 110 and initiates the communication process) results in the pairing request (from 130 or through 50, ¶22 being sent from the first welding device to the second welding device).
Regarding claim 10, Furman discloses a welding system (Fig. 1) comprising: a first welding device (F “wire feeder”); and a second welding device (10) configured to provide welding power, welding consumables, or any combination thereof to the first welding device (wire feeder); wherein the first welding device is configured to send a pairing request (¶0003; “communicates … to the associated…”) to the second welding device, receive a response to the pairing request from the second welding device (¶0004 “Upon receiving a start signal from the remotely located trigger, the power source is energized to direct power through the electrical cable going directly to the welding gun or torch”); and pair with the second welding device after receiving the response to the pairing request (¶27 “In this manner, transmitted signal 132 from transmitter 130 is coded to be accepted only by receiver 140 of a particular power source actually connected to wire feeder F), wherein the pairing request or the response comprises a change in welding power, welding consumables, or any combination thereof.
Regarding claim 11, Furman discloses all the limitations of claim 10, as above, and further discloses a system comprising a cable coupling the first welding device to the second welding device (50).
Application No. 13/857,509Request for Continued Examination (RCE), Amendment, and Response to Final Office Action Mailed March 8, 2016 Page 4
Regarding claim 12, Furman discloses all the limitations of claim 11, as above, and further discloses a welding system wherein the cable is configured to carry welding power between the first welding device and the second welding device (“power lead", 50) 
Regarding claim 13, Furman discloses all the limitations of claim 12, as above, and further discloses a welding system wherein the first welding device is configured to communicate with the second welding device using data carried by the welding power. (¶22, transceiver’s coded signal is transmitted by cable 50 and not through the air).
Regarding claim 15, Furman teaches all the limitations of claim 10, as above, and further discloses a welding system wherein the first welding device is configured to send the pairing request to the second welding device as a result of being powered on (closing switch 102 on trigger 100, “turning on”, which activates sensor 110 and initiates the communication process, results in the “pairing request” from 130 or through 50, ¶22 being sent from the first welding device to the second welding device).
Regarding claim 16, Furman discloses a method for pairing welding devices ( Fig. 1; ¶0003; “communicates … to the associated…”)  comprising: receiving a pairing request (¶0004 “this condition is sensed by the wire feeder and transmitted…”) from a first welding device at a second welding device (¶0004 “Upon receiving a start signal from the remotely located trigger, the power source is energized to direct power through the electrical cable going directly to the welding gun or torch”); sending, from the second welding device, a response to the (¶0004 “the wire feeder detects the identification code and sets its transmitter to a code corresponding to the power source code"), wherein the second welding device is physically connected to the first welding device (element 50, ¶0004, the devices are connected through “output leads”), and wherein the pairing request or the response comprises a change in welding power, welding consumables, or any combination thereof (¶0004, “power source is energized”);; and pairing the first welding device and the second welding device after the second welding device sends the response to the pairing request (¶0004, “...sets its transmitter to a code corresponding to the power source code”).
Page 5
Regarding claim 19, Furman discloses all the limitations of claim 16, as above, and further discloses a method wherein sending the response to the pairing request comprises sending a unique identifier of the second welding device (¶4, “the power sources each transmit a unique identification code on its output lead”).
Regarding claim 20, Furman discloses all the limitations of claim 16, as above, and further discloses a method wherein the pairing request or the response comprises a pulsed change in welding power (¶4, welding source 10 is energized in response and to original signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over  Furman (U.S. Patent Application Publication 20085/0199605) in view of Hillen (U.S. Patent 6,697,701)
Regarding claim 6, Oberzaucher et al. teaches all the limitations of claim 1, as above, and but do not further teach a method wherein the welding consumables comprise a shielding gas. However Hillen (Hillen, Colurin 7 line 14-35) teaches using such a consumable.  Thus, it would have been obvious to someone having ordinary skill in the art the time of the invention to modify Furman with Hillen, to provide the teachings of also modifying the shielding gas, in order to activate and control, thorough welding pairing atmosphere taking into account  variables, to provide synchronized control of the various parameters of the welding machines, including the shielding gas, to achieve a competent and thorough weld in the right atmosphere. see MPEP $2143,


Claims 14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Furman (U.S. Patent Application Publication 2005/0199605) in view of Schneider (U.S. Patent Application Publication 2011/ 0180517).

Regarding claim 14, Furman discloses all the limitations of claim 10, as above, and but is silent regarding a welding system wherein the first welding device is configured to initiate restoring a previous pairing with the second welding device if the previous pairing existed within a predetermined duration. However, Schneider teaches that the first welding device is configured to initiate restoring a previous pairing with the second welding device if the previous pairing existed within a predetermined duration (Schneider, ¶0015, the pairings of the device can only occur one at a time, so that a previous paired device is paired until a new pairing is initiated.)  The advantage of such pairing is to quickly initiate subsequent welding with the current pair, but also to ensure that there is only one pairing at a time, to avoid confusion, interfering signals.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Furman with Schneider, by modifying the sensor of Furman, with the teaching of holding onto paired information for one source at a time of Schneider, to quickly initiate subsequent welding with the current pair, but also to ensure that there is only one pairing at a time, to avoid confusion, interfering signals.  As well,  such a pairing and synching or synchronizing would be obvious to someone having ordinary skill in the art at the time of the invention because it would allow an 
Regarding claim 17, Furman discloses all the limitations of claim 16, as above, but is silent regarding a method comprising restoring a previous pairing between the first welding device and the second welding device if the previous pairing existed within a predetermined duration. However, Schneider teaches that the first welding device is configured to initiate restoring a previous pairing with the second welding device if the previous pairing existed within a predetermined duration (Schneider, ¶0015, the pairings of the device can only occur one at a time, so that a previous paired device is paired until a new pairing is initiated.)  The advantage of such pairing is to quickly initiate subsequent welding with the current pair, but also to ensure that there is only one pairing at a time, to avoid confusion, interfering signals.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Furman with Schneider, by modifying the sensor of Furman, with the teaching of holding onto paired information for one source at a time of Schneider, to quickly initiate subsequent welding with the current pair, but also to ensure that there is only one pairing at a time, to avoid confusion, interfering signals.  As well,  such a pairing and synching or synchronizing would be obvious to someone having ordinary skill in the art at the time of the invention because it would allow an operator to continue where he/she left off after a short/lunch break or even after turning off power (for instance, for the evening with intention to continue in the morning), without readjusting the pairing .

Claims 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Furman (U.S. Patent Application Publication 2005/0199605) and Schneider (U.S. Patent Application Publication 2011/ 0180517), and further in view of Reynolds (U.S. Patent Application Publication 2005/ 0016975).
Regarding claim 18, Furman in view of Schneider teach all the limitations of claim 17, as above, but are silent regarding a method wherein the predetermined duration is based on a duration that begins after the first welding device is powered off. However, Reynolds teaches in his reference a method wherein the predetermined duration is based on a duration that begins after the first welding device is powered off (Reynolds, ¶¶29,32, teaches that “configured to turn the welding ON and OFF"; and it has delays of 3 seconds after powering down to further detect a welding pulse to stay connected). The advantage such a structure is to be able to maintain working after a short break, or turning off the machine for a moment.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Furman  with Reynolds, by modifying the sensor that relays the signal of Furman and as modified by Schneider to keep connected, with the delay of Reynolds connected to the powering down of the power source, to be able to maintain working after a short break, or turning off the machine for a moment.  As well, such pairing and synching or synchronizing would be obvious to someone having ordinary skill in the art at the time of the invention because it would allow an operator to continue where he/she left off after a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761